Citation Nr: 0518413	
Decision Date: 07/07/05    Archive Date: 07/14/05	

DOCKET NO.  02-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), a low back disorder, diabetes mellitus, 
hypertension, flatfeet, a skin disorder, headaches, 
nosebleeds, sleep apnea, joint pain, depression with memory 
loss, sexual dysfunction, loss of balance, bad toenails, and 
neuropathy of the upper and lower extremities, all claimed as 
attributable to participation in psychophysiological 
experiments while in training at Fort Knox, Kentucky.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from December 1971 to 
January 1978.  He received training as a clerk typist, and 
served in military occupations of administrative specialist 
and postal clerk.  He had three years of overseas service in 
Germany, and did not serve in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The case is now ready for appellate 
review. 



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  There is a complete absence of competent medical evidence 
that shows that the veteran incurred chronic disabilities, 
including PTSD, a low back disorder, diabetes mellitus, 
hypertension, flatfeet, a skin disorder, headaches, 
nosebleeds, sleep apnea, joint pain, memory loss with 
depression, sexual dysfunction, loss of balance, bad 
toenails, or neuropathy of the upper and lower extremities, 
as a result of his participation in psychophysiological 
experiments during service, or any other incident, injury or 
disease during service.



CONCLUSION OF LAW

PTSD, a low back disorder, diabetes mellitus, hypertension, 
flatfeet, a skin disorder, headaches, nosebleeds, sleep 
apnea, joint pain, memory loss with depression, sexual 
dysfunction, loss of balance, bad toenails, and peripheral 
neuropathy of the upper and lower extremities were not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was initially notified of VCAA in December 2001, 
prior to the issuance of the rating decision now on appeal in 
April 2002.  This December 2001 VCAA notice, along with 
similar notice posted to the veteran later during the appeal 
in April 2004, informed the veteran of the evidence necessary 
to substantiate his claims, the evidence he was responsible 
to submit, the evidence VA would collect on his behalf, and 
told him to submit any relevant evidence he might have in his 
possession.  The veteran has been specifically notified of 
the regulatory implementation of VCAA and of the laws and 
regulations governing entitlement to service connection for 
diseases or injuries related to service in statements of the 
case issued in November 2002 and September 2004.  The veteran 
availed himself of the opportunity of providing sworn 
testimony at a hearing at the RO in June 2003.  All known 
available records, including the veteran's service medical 
records and records of the veteran's more recent treatment 
with VA, have been collected for inclusion in the claims 
folder.  The veteran has not provided information or release 
forms sufficient for VA to attempt collection of any private 
medical records.  With only a single exception, all known 
available medical records have been collected for review.

The veteran in this case claims entitlement to service 
connection for a plethora of disabilities attributable to his 
voluntary participation in psychophysiological experiments 
apparently conducted while the veteran was stationed at Fort 
Knox, Kentucky, following his completion of basic military 
training.  The service medical records on file do include a 
February 1972 notation that the veteran had a normal physical 
examination with EKG and was "medically qualified for 
participation in psychophysiological experiments."  There 
are, however, no other records of the veteran's participation 
in this experimental program.  The RO made a specific attempt 
to obtain such records, in addition to the veteran's routine 
service medical records, in a request for a search for any 
records of the veteran's participation in Medical Research 
Laboratory (MRL) psychophysiological experiments from 
February to June 1972 at Fort Knox, Kentucky, whether or not 
such documentation may have included the participation of the 
Ireland Army  Hospital at Fort Knox, but in August 2003, NPRC 
responded that no records of this could be located or were 
available.  The Board has reviewed the evidence on file and 
the veteran's statements and testimony, and cannot find any 
other avenue of available search.  

In statements and testimony at a personal hearing, the 
veteran has specifically indicated that he was not physically 
or mentally injured or hurt at any time during these 
experiments, nor has he claimed that he incurred any chronic 
disease or injury which became immediately manifest during or 
after his participation in these experiments.  Rather, the 
veteran argues that his later onset of a plethora of 
disabilities may be attributable to these experiments 
conducted decades earlier.  

In accordance with 38 U.S.C.A. § 5103A(d)(2), the Board 
considered referring the veteran's claims for service 
connection for a special VA examination with a request for 
opinions.  In the complete absence of any evidence, however, 
which shows that any of the veteran's claimed disabilities 
were either manifested during or are directly attributable to 
some incident, injury or disease of active service, the Board 
concludes that there is no duty to obtain such examinations 
with request for opinions.  In the absence of any records of 
the veteran's participation in such experimentation, a 
request for medical opinions would necessarily require that a 
physician resort entirely to speculation as to any 
relationship between current documented disabilities first 
manifested many years after service, and some unspecified 
psychophysiological experiments conducted decades earlier.

The Board finds that the VCAA duties to assist and notify 
have been satisfied in this case.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, including psychoses, arthritis, diabetes mellitus, 
and organic diseases of the nervous system, which are shown 
to have become manifest to a compensable degree within one 
year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is not 
shown to be chronic or when a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

PTSD

The veteran has not received a diagnosis of PTSD at any time 
during or after service.  A current diagnosis of depression 
will be discussed later.  The veteran is not shown to have 
served in combat with the enemy so stressors claimed would 
have to be verified, but in the absence of any diagnosis of 
PTSD, no inquiry regarding stressors is necessary.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition.  38 C.F.R. § 3.304(f).  In the absence of any 
competent medical diagnosis, service connection for PTSD must 
be denied.  

Low Back Disorder

The service medical records contain no complaints, findings, 
diagnoses or treatment for a low back injury or disease.  The 
physical examination for service separation noted that the 
veteran's spine was normal.  In the report of a medical 
history completed by the veteran at separation, he reported 
he did not then have arthritis, rheumatism, bursitis, bone, 
joint or other deformity, or recurrent back pain.  

More recent outpatient treatment records of the veteran's 
treatment with VA for multiple disabilities, mainly including 
diabetes and hypertension, contain an historical reference to 
a previous surgical fusion at L4-L5.  There is, however, no 
competent evidence showing that the veteran ever underwent 
such surgery at any time during or after service, and there 
is no evidence of any injury or surgery for the veteran's low 
back during service.  

The Board is aware and has carefully considered the veteran's 
statements and testimony that he attributes all of his 
presently claimed disabilities to psychophysiological 
experimentation in which he participated at Fort Knox, 
Kentucky, shortly after completion of basic training in or 
around February 1972.  Multiple attempts to obtain any 
records of this psychophysiological experiment have been 
unsuccessful.  

In statements and sworn testimony, the veteran has indicated 
that he was given pills and injections, given physiological 
tests, placed on a treadmill, hooked up to body monitoring 
devices, had eardrops with his hearing tested, and eye drops 
with his vision tested during a period of some seven or eight 
weeks.  He reported that to his knowledge, five individuals, 
including himself, participated in this testing,.  He also 
reported that at no time during this testing did he believe 
that he had actually been injured or suffered pain or 
incurred any immediate disease or injury.  He has only opined 
that it is possible that a low back disorder and multiple 
other claimed disabilities are remotely attributable to this 
experimentation, but he has offered no evidence other than 
his own lay statement in support of this claim.  

In the complete absence of any competent medical evidence 
which shows that the veteran has a low back disorder which is 
attributable to the events which occurred during service, 
including this experimentation, a claim for service 
connection must be denied.  Any low back problems the veteran 
is now shown to have manifested, according to the clinical 
evidence on file, had onset no earlier than the late 1990's, 
and no competent evidence relates any identifiable pathology 
of the low back to any incident, injury or disease of active 
service.

Diabetes Mellitus

The service medical records are negative for a finding or 
diagnosis or any sign or symptom consistent with a valid 
diagnosis of diabetes mellitus.  The more recent VA treatment 
records on file include an initial finding of diabetes 
mellitus "new onset" in October 2001.  There are 
considerable records on file discussing the veteran's 
symptoms and treatment for diabetes.  This includes 
symptomatology underlying various other of the veteran's 
claims.  The veteran did not serve in Vietnam, has no 
objectively documented exposure to herbicides, and service 
connection for diabetes may not be made on a presumptive 
basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The veteran 
did not manifest diabetes at any time during or within one 
year after service.  Diabetes is first shown to have become 
manifest in 2001, some 23 years after service separation, and 
there is a complete absence of any competent evidence which 
relates this remote onset of diabetes to any incident, injury 
or disease of active service, including the veteran's 
participation in psychophysiological experiments.  In the 
absence of evidence attributing diabetes to service, service 
connection must be denied.

Hypertension

The service medical records are entirely negative for any 
diagnosis of hypertension or any blood pressure readings with 
a diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7001 (2004).  The veteran's blood pressure at 
enlistment was 124/80 and at separation was 130/76.  The 
earliest evidence of hypertension is in more recent records 
of the veteran's initial VA screening in August 2001, with a 
reading of 159/99.  Hypertension was not demonstrated at any 
time during or within one year after service, but in fact is 
first documented over 20 years after service.  No competent 
evidence relates hypertension, first shown so long after 
service, to any incident, injury or disease of active 
service, including the veteran's participation in 
psychophysiological experiments.  In the absence of evidence 
attributing hypertension to service, service connection must 
be denied.

Flatfeet

The service medical records do contain a single entry in 
January 1972 noting that the veteran complained of a sore 
right foot.  He was treated with Wintergreen and an Ace wrap.  
There is no evidence that the veteran sought or required any 
further treatment for his sore right foot.  The following 
month, in February 1972, the veteran was provided a physical 
examination and found medically qualified for participation 
in psychophysiological experiments.  The physical examination 
for service separation noted that the veteran's feet were 
normal and the veteran specifically indicated in the negative 
to questions on his personal history as to whether he had 
lameness, foot trouble or neuritis.  

More recent records of the veteran's treatment with VA from 
2001 contain a notation that the veteran may have flatfeet 
but the clinical diagnosis was diabetes.  Since the veteran 
has been diagnosed with diabetes, there are multiple entries, 
including the veteran's complaints or sore or tender feet, 
and the veteran has been provided diabetic foot examinations 
and has been prescribed special diabetic shoes.  Service 
connection for diabetes, however, is not warranted and 
neither is service connection for any diabetic neuropathy of 
the lower extremities and feet associated with diabetes.

There is no competent clinical diagnosis of flatfeet or pes 
planus in any of the records at any time during or at any 
time after service.  In the absence of a finding of flatfeet 
or other disability of the feet attributable to some incident 
or injury of service, service connection for flatfeet or a 
foot disorder is not warranted.

Skin Disorder

The service medical records contain a single entry in July 
1976 when veteran complained of a rash on both forearms for 
three months with itching.  The arms were observed to have 
peeling and a pebbled scaly dry skin.  The veteran was 
provided mineral oil and an oral medication.  There is no 
indication that the veteran ever sought or required any 
further medical treatment for this dry skin of the forearms, 
and the physical examination for separation from service in 
October 1977 reported that the veteran's skin was normal.  In 
completing the report of medical history, the veteran 
indicated in the negative to questions of whether he had any 
skin disease.  

The veteran is next shown to have a complaint of dry skin at 
the time he was provided an evaluation of his diabetes in 
2001.  He was counseled regarding proper hydration by fluid 
to help with dry skin.  The veteran was not, however, 
provided a medical diagnosis of an actual skin disease.  Dry 
skin itself is a symptom and not an identifiable pathology or 
disability for VA compensation purposes.  The veteran is not 
shown to have incurred a chronic skin disease at any time 
during or after service.  There is an absence of any 
chronicity of symptoms of dry skin between the single entry 
regarding the veteran's forearms during service in 1976 and 
25 years later in 2001.  In the absence of a competent 
clinical diagnosis of a skin disease at any time during or 
after service, an award of service connection for skin 
disease is not warranted.

Headache

A single service medical record from January 1973 contained 
the veteran's complaint of headache for one month.  The 
veteran had taken aspirin without result.  An ear, nose and 
throat examination was within normal limits, except for the 
veteran's teeth.  Blood pressure was 114/80.  The veteran was 
provided an oral medication and scheduled for a dental 
examination for problems with his teeth.  The impression was 
probably tension headache versus a problem with his teeth.  
There is no indication that the veteran ever sought or 
required any further treatment for headache at any time 
during service.  The physical examination for service 
separation noted that the head was normal.  In completing the 
report of medical history at separation, the veteran 
indicated in the negative to questions of whether he had 
frequent or sever headache, dizziness or fainting spells, or 
ear, nose or throat trouble, or head injury.  

The next medical record documenting a complaint of headache 
by the veteran was in November 2001, several weeks after 
being diagnosed with diabetes.  Complaint of headache was 
again noted in February 2004, during evaluation for 
complaints of total body pain which was then diagnosed as 
fibromyalgia.  

An occasional headache, such as the one apparently indicated 
during service, is not a chronic disease or injury for VA 
compensation purposes.  There has been no diagnosis of 
migraine or other chronic headache at any time during or 
after service.  Headache complained of more recently, over 20 
years after service, is likely related to hypertension, 
diabetes, or fibromyalgia, all of which are clearly shown to 
have had onset decades after service.  Any current chronic 
headache is not competently related to any incident, injury 
or disease or active service, including participation in 
psychophysiological experiments.  Thus, service connection 
must be denied.

Nosebleeds

The service medical records contain a single entry in July 
1974 where the veteran complained of recurrent nosebleeds 
which "started last night (recent)."  The nose was not 
bleeding when examined, but there was dry blood.  Blood 
pressure was 120/80.  The impression was epistaxis 
(nosebleed) secondary to local trauma.  That is, the 
veteran's nosebleed was attributed to an acute nasal trauma 
or injury.  There is no evidence that the veteran sought or 
required treatment for chronic nosebleed at any time 
throughout the remainder of service, and the physical 
examination for separation noted the nose to be normal.  The 
veteran did not complain of chronic nosebleed in completing 
his own medical history.  Moreover, there is no evidence of 
any chronic nosebleed at any time after service, including 
during the veteran's more recent treatment with VA.  The 
veteran was treated for a nosebleed related to local trauma 
during service on a single occasion and there is no evidence 
of recurrent nosebleeds at any time thereafter for the 
remainder of service until present.  There is also no 
evidence of any chronic injury resulting from that nasal 
trauma.  In the absence of any evidence of chronic disability 
relative to nosebleed, an award of service connection for 
such disability is not warranted.

Sleep Apnea

There is a complete absence of any competent clinical 
evidence containing a diagnosis of sleep apnea at any time 
during or at any time after the veteran was separated from 
military service.  More recent treatment records include the 
veteran's complaint of insomnia or difficulty sleeping, but 
this complaint is associated with the veteran's complaints of 
depression, secondary to numerous current physical 
disabilities.  In the absence of any competent clinical 
diagnosis of sleep apnea at any time during or after service, 
an award of service connection for sleep apnea is not 
warranted. 

Joint Pain

The service medical records show that, in February 1976, the 
veteran once complained of left shoulder pain.  Examination 
revealed no deformity, no dislocation, but some pain on 
movement.  The assessment was a pulled muscle and the 
treatment was Wintergreen, heat and exercise.  In April 1977, 
the veteran lacerated his right index finger and was treated 
with a Band-aid.  There is no evidence that the veteran 
sought or required medical treatment for a left shoulder 
muscle strain or right index finger laceration at any time 
during the remainder or military service, and the physical 
examination for separation noted that the neck, upper 
extremities, lower extremities, feet, spine and other 
musculoskeletal functions were normal.  In completing a 
medical history at separation, the veteran indicated in the 
negative to questions of whether he had swollen or painful 
joints, cramps in his legs, broken bones, bone, joint or 
other deformity, lameness, painful or trick shoulder, 
recurrent back pain, trick or lock knee, foot trouble, 
neuritis, or paralysis.  There is no record of the veteran's 
treatment for any chronic, rheumatoid, or other systemic form 
of multiple joint pain for many years after service.  

The veteran was evaluated by VA in early 2004 for total body 
pain and received the diagnosis of chronic arthralgia, 
fibromyalgia, or minimal degenerative joint disease affecting 
some joints.  The veteran is also show to have early signs 
and symptoms consistent with possible diabetic neuropathy of 
the extremities which, of course, is directly related to 
diabetes mellitus, which is itself unrelated to service.  
There is a complete absence of any competent evidence showing 
that the veteran incurred any systemic, rheumatoid or other 
multiple joint dysfunction at any time during or for decades 
after service.  There is also a complete absence of evidence 
which in any way relates current diagnoses of fibromyalgia or 
chronic arthralgia to any incident, injury or disease of 
military service, including participation in 
psychophysiological experiments.  Thus, service connection 
for joint pain must be denied.  

Depression with Memory Loss

As noted above, there is no evidence of any acquired 
psychiatric disorder, including PTSD, depression, or other 
psychoses or neuroses at any time during service.  The 
physical examination for service separation noted that the 
veteran was psychiatrically normal, and the veteran indicated 
in the negative to questions of whether he had frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  

Current diagnoses of depression are clearly clinically 
related to a the veteran's multiple adverse symptoms 
associated with hypertension and diabetes and multiple joint 
pain.  Although the veteran has complained of memory loss, 
there is no diagnosis of any disease or injury resulting in 
memory loss.  In the absence of any evidence of depression or 
memory loss during service, and in the absence of any 
evidence relating current depression to any incident, injury 
or disease of active service, including participation in 
psychophysiological experiments, an award of service 
connection for depression with or without memory loss is not 
warranted.

Sexual Dysfunction

The service medical records are entirely silent for any 
problem of sexual dysfunction.  The first documented 
complaints of such problems occur in recent VA treatment 
records.  There is a complete absence of any evidence 
relating sexual dysfunction to any incident, injury, or 
disease of active service, including participation in 
psychophysiological experiments, and an award of service 
connection for this problem is not warranted.  

Loss of Balance

The service medical records are entirely silent to any 
complaint of this nature.  The veteran is first shown to have 
complained of a loss of balance in recent VA treatment 
records and this complaint has not specifically been related 
to any particular disease or injury.  Diabetic neuropathy, 
fibromyalgia and/or chronic arthralgia, coupled with multiple 
medications, may combine to result in an occasional dizziness 
or loss of balance.  Loss of balance itself is not a 
disability for VA compensation purposes, but is a symptom 
which must be related to a known disease or injury.  Although 
loss of balance may be related to some current problems that 
the veteran is experiencing, there is a complete absence of 
any competent evidence relating a loss of balance to any 
incident, injury or disease of active service, including 
participation in psychophysiological experiments.  Thus, 
service connection for loss of balance must be denied.

Bad Toenails

The service medical records are entirely silent for any 
evidence of bad toenails or onychomycosis or other fungal 
disease of the nails.  The physical examination for 
separation from service noted that the feet were normal.  
Again, problems with the veteran's feet are likely related to 
diabetic neuropathy of the lower extremities, but diabetes is 
not shown to be in any related to military service, decades 
earlier.  In the absence of any competent evidence relating 
toenail problems to any incident, injury or disease of active 
service, including participation in psychophysiological 
experiments, a claim for service connection for this problem 
must be denied.

Peripheral Neuropathy of the Upper and Lower Extremities

The service medical records are entirely silent for any 
diagnosis of peripheral neuropathy of the upper or lower 
extremities or any signs or symptoms of neuropathy of the 
extremities.  VA outpatient treatment records, many years 
later in 2003, note that the veteran was five months status-
post bilateral biceps tendons rupture with the subsequent 
development of lateral epicondylitis.  This was in fact 
related by the veteran to a specific lifting injury which had 
occurred only six months earlier.  It was noted that the 
veteran did have EMG and NCV studies which were suggestive of 
bilateral carpal tunnel syndrome.  

In February 2004, the veteran was provided a VA neurological 
consultation.  He related that for "several years" he had 
had total body pain.  He described headaches, muscle aches of 
the entire body, joint pains of the entire body, stiffness of 
the joints, generalized incapacitating weakness, burning, 
tingling and numbness.  EMG and NCV studies had been normal, 
expect for minimal carpal tunnel syndrome.  Laboratory work 
was normal except for chronic thrombocytopenia present at 
least since 2002.  Upon examination, the veteran had a 
dysphoric mood and complained of the slightest touch or 
palpation.  A manual examination was impossible since the 
veteran moaned with even the slightest touch.  He complained 
that his ankles hurt too much to allow relaxation, but X-ray 
studies of the ankles were entirely normal.  The assessment 
was multiple somatic complaints.  

The physician wrote that with no clinical evidence of 
peripheral neuropathy, diabetic polyneuropathy would 
certainly be surprising in someone who had been on minimal 
oral therapy for only two years with no evidence of weight 
loss, retinopathy, or nephropathy.  It was strongly suspected 
that memory loss was psychogenic.  The veteran's current 
complaints of upper and lower extremity peripheral 
neuropathy, multiple joint pain, and foot pain are all first 
shown well over 20 years after the veteran was separated from 
service.  They have all had onset since the veteran was first 
diagnosed with hypertension and diabetes mellitus.  There is 
a complete absence of any evidence of chronicity of such 
symptoms at any time during, or for decades after service.  
There is a complete absence of any competent clinical 
evidence which relates these multiple joint pains and/or  
neuropathies to any incident, injury or disease of active 
military service, including participation in 
psychophysiological experiments.  An award of service 
connection for peripheral neuropathy of the upper and lower 
extremities is not warranted.  

In sum

The veteran is not presently shown by any competent evidence 
to manifest any chronic disease or injury which was incurred 
or aggravated during his active military service in the 
1970's.  The single documented instances of the veteran's 
having a sore right foot, dry forearm skin, a tension 
headache, a nosebleed, and a pulled right shoulder muscle 
during service are not shown to have resulted in any chronic 
disability or disorder which would warrant an award of 
service connection.  Each of these specific notations during 
service are clearly viewed as acute and transitory and 
resolved without residuals prior to service separation.  

The veteran's current complaints are all associated with 
clinical findings made well over 20 years after he was 
separated from service and entirely unrelated to any 
incident, injury or disease of military service.  The Board 
has carefully considered the veteran's written statements and 
sworn testimony about his participation in 
psychophysiological testing conducted at Fort Knox, Kentucky, 
in early 1972.  It is unfortunate that no records of the 
veteran's participation in this program are available, other 
then the fact that he was provided a physical examination and 
considered fit for participation in the program.  

The veteran, himself, does not indicate that he was actually 
injured or hurt or in some way personally disabled at the 
time that he participated in these experiments.  In fact, in 
sworn testimony, the veteran reported that participation in 
these experiments was quite a relief following basic military 
training and that the physical training or testing that he 
completed was "enjoyable" and/or "fun."  

It is only since the veteran has actually manifested multiple 
problems, including diabetes, hypertension, fibromyalgia, and 
associated problems some 20 years after service that he has 
now suggested that perhaps these problems might be 
attributable to this psychophysiological testing conducted 
during service.  Multiple searches for records of the 
veteran's participation in this program have been 
unsuccessful.  In this regard, the Board finds it noteworthy 
that the veteran testified that he and only four other 
individuals participated in this testing, to his knowledge.  
Should records of this participation later be discovered, the 
VA will again address the issues presented in this appeal.  
In the absence of any competent evidence demonstrating that 
the veteran has any current disability which might in some 
way be attributable to these experiments or any other 
incident of service, awards of service connection are not 
warranted.


ORDER

Entitlement to service connection for PTSD, a low back 
disorder, diabetes mellitus, hypertension, flatfeet, a skin 
disorder, headaches, nosebleeds, sleep apnea, joint pain, 
memory loss with depression, sexual dysfunction, loss of 
balance, bad toenails, and peripheral neuropathy of the upper 
and lower extremities, as attributable to the veteran's 
participation in psychophysiological experiments, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


